Exhibit 10.1

Execution Version

TERMINATION AND RELEASE AGREEMENT

This TERMINATION AND RELEASE AGREEMENT, dated as of October 5, 2020 (this
“Agreement”), is entered into by and between Crescent Acquisition Corp, a
Delaware corporation (“Parent”), and F45 Training Holdings Inc., a Delaware
corporation (the “Company”). The foregoing are collectively referred to herein
as the “Parties” and each individually as a “Party.” Capitalized terms used but
not defined herein shall have the meanings ascribed to them in that certain
Agreement and Plan of Merger, dated as of June 24, 2020 (the “Merger
Agreement”), by and among Parent, Function Acquisition I Corp, a Delaware
corporation and a direct, wholly owned subsidiary of Parent, Function
Acquisition II LLC, a Delaware limited liability company and a direct, wholly
owned subsidiary of Parent, the Company and Shareholder Representative Services
LLC, a Colorado limited liability company, solely in its capacity as the
representative, agent and attorney-in-fact of the Company Stockholders under the
Merger Agreement.

WHEREAS, pursuant to Section 9.1(a) thereof, the Merger Agreement may be
terminated by the mutual agreement of the Parties at any time; and

WHEREAS, the Parties desire to terminate the Merger Agreement and to be bound by
the other provisions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:

1. Termination of Merger Agreement. Effective immediately, the Merger Agreement
shall be terminated without further action on the part of the parties thereto,
and none of the provisions of the Merger Agreement shall be of any further force
or effect as of such time, including, without limitation, provisions of the
Merger Agreement which by their terms would otherwise have survived the
termination of the Merger Agreement.

2. Termination of the Other Transaction Agreements. The Parties acknowledge and
agree that, effectively immediately, each of the other Transaction Agreements,
with the exception of the Confidentiality Agreement, shall be automatically
terminated without further action on the part of the parties thereto and none of
the provisions thereof shall be of any further force or effect, including,
without limitation, provisions thereof, as the case may be, that by their terms
would otherwise have survived such termination. Notwithstanding the foregoing,
the Company acknowledges and consents to the amendment and restatement of the
Forward Purchase Agreement effective concurrently with the termination of the
Merger Agreement.

3. Survival of Confidentiality Agreement; Public Disclosures; Non-Disparagement.

(a) Notwithstanding anything contained in this Agreement to the contrary, the
provisions of the Confidentiality Agreement shall survive and remain in full
force and effect in accordance with the terms of the Confidentiality Agreement.

(b) Any general notices, releases, statements or communications by either Party
to the general public or the press relating to the Transaction Agreements or
this Agreement, the participation or involvement of the Parties in the
transactions contemplated by the Transaction Agreements or this Agreement, and
the reasons for or any of the events or circumstances surrounding the
termination of the transactions contemplated by the Transaction Agreements shall
be made only at such times and in such manner as may be mutually agreed in
writing by the Parties, except as otherwise required by law (and in such case
only after a reasonable attempt has been made to consult with the other Party to
this Agreement).



--------------------------------------------------------------------------------

(c) Except as required by applicable law or the rules or regulations of any
governmental authority or by the order of any court of competent jurisdiction,
each Party agrees that such Party shall not, directly or indirectly (through
such Party’s Related Parties or otherwise), make, publish or cause to be made or
published any statement or remark concerning the subject matter of the
Transaction Agreements, the participation or involvement of the Parties in the
transactions contemplated by the Transaction Agreements or the reasons for or
any of the events or circumstances surrounding the termination of the
transactions contemplated by the Transaction Agreements that could reasonably be
understood as disparaging the business or conduct of the other Parties or their
respective Related Parties or as intended to harm the business or reputation of
the other Parties or their respective Related Parties.

4. Mutual Release; Covenant Not to Sue.

(a) Each Party, on its own behalf and on behalf of its respective Related
Parties, generally, irrevocably, unconditionally and completely releases and
forever discharges the other Party and each of their respective Related Parties,
from all disputes, claims, losses, controversies, demands, rights, liabilities,
actions and causes of action of every kind and nature (each, a “Claim”), whether
known or unknown, arising from any matter concerning, based upon, in connection
with, or relating to (i) the Merger Agreement and the other Transaction
Agreements, (ii) any breach, non-performance, action or failure to act under the
Transaction Agreements, and (iii) the transactions contemplated by the
Transaction Agreements, included the Mergers, the events leading to the
abandonment of the Mergers and the termination of the Merger Agreement or any of
the other Transaction Agreements (collectively, the “Released Claims”).
Notwithstanding the foregoing, nothing herein shall relieve any party to the
Merger Agreement from liability for any intentional breach of the Merger
Agreement or intentional and actual fraud in the making of the representations
and warranties in the Merger Agreement and any Claims in respect of the
foregoing shall not be deemed to be Released Claims.

(b) It is understood and agreed that, except as otherwise provided therein, the
preceding paragraph is a full and final release covering all known as well as
unknown or unanticipated debts, claims or damages of the Parties and their
Related Parties relating to or arising out of the Transaction Agreements.
Therefore, each of the Parties expressly waives any rights it may have under any
statute or common law principle under which a general release does not extend to
claims that such Party does not know or suspect to exist in its favor at the
time of executing the release, which if known by such Party must have affected
such Party’s settlement with the other. In connection with such waiver and
relinquishment, the Parties acknowledge that they or their attorneys or agents
may hereafter discover claims or facts in addition to or different from those
which they now know or believe to exist with respect to the Released Claims, but
that it is their intention hereby fully, finally and forever to settle and
release all of the Released Claims. In furtherance of this intention, the
releases herein given shall be and remain in effect as full and complete mutual
releases with regard to the Released Claims notwithstanding the discovery or
existence of any such additional or different claim or fact.

 

2



--------------------------------------------------------------------------------

(c) Each Party, on behalf of itself and its Related Parties, hereby covenants to
each other Party and their respective Related Parties not to, with respect to
any Released Claim, directly or indirectly encourage or solicit or voluntarily
assist or participate in any way in the filing, reporting or prosecution by such
Party or its Related Parties or any third party of a suit, arbitration,
mediation, or claim (including a third party or derivative claim) against any
other Party and/or its Related Parties relating to any Released Claim, and the
Company, on the one hand, and Parent, on the other hand, each hereby agree to
indemnify the other Party from any Claim brought in respect of a Released Claim
by such Person’s respective Related Parties.

(d) The covenants contained in this Section 4 shall survive the execution and
delivery of this Agreement indefinitely regardless of any statute of
limitations.

(e) Each of the Parties hereby expressly waives to the fullest extent permitted
by law the provisions, rights, and benefits of California Civil Code § 1542 (or
any similar law), which provides:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

(f) Nothing in this Section 4 shall: (i) apply to any action by any Party to
enforce the rights and obligations imposed pursuant to this Agreement or the
Confidentiality Agreement; or (ii) constitute a release by any Party for any
Claim arising under this Agreement or the Confidentiality Agreement.

5. Representations of the Parties. Each Party, on behalf of itself and its
Related Parties, represents and warrants to the other Parties as follows:

(a) This Agreement constitutes a valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.

(b) Such Party has full power and authority to execute, deliver and perform its
obligations under this Agreement. The execution, delivery and performance by
such Party of this Agreement have been duly and validly authorized by all
necessary corporate or other action on the part of such Party.

(c) The execution and delivery of this Agreement by such Party does not, and the
performance by such Party of the transactions contemplated by this Agreement
does not: (i) conflict with, or result in a violation or breach of, any
provision of its charter or bylaws (or equivalent organizational documents);
(ii) conflict with, or result in any violation or breach of, or constitute (with
our without notice of lapse of time, or both) a default under or require a
consent or waiver under, any of the terms, conditions or provisions of any
contractual restriction binding on such Party or affecting such Party or any of
its assets; or (iii) conflict with or violate any order or judgment of any court
or other agency of government applicable to such Party or any of its assets.

 

3



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Severability. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect, such provision shall be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

(b) Third-Party Beneficiaries. Each Party acknowledges and agrees that each
Party’s Related Parties are express third-party beneficiaries of the releases of
such Related Parties and covenants not to sue such Related Parties contained in
Section 4 of this Agreement and are entitled to enforce rights under such
section to the same extent that such Related Parties could enforce such rights
if they were a party to this Agreement. Except as provided in the preceding
sentence, there are no third-party beneficiaries to this Agreement.

(c) Injunctive Relief. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specified terms or was otherwise breached and that money
damages would not be an adequate remedy for any breach of this Agreement. It is
accordingly agreed that in any proceeding seeking specific performance each of
the Parties shall waive the defense of adequacy of a remedy at law and any
requirement for the securing or posting of any bond in connection with any such
remedy. Each of the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity.

(d) Further Assurances. Each Party shall, and shall cause its Subsidiaries and
Affiliates to, cooperate with each other in the taking of all actions necessary,
proper or advisable under this Agreement and applicable laws to effectuate the
terminations contemplated by this Agreement. Without limiting the generality of
the foregoing, the Parties shall, and shall cause their respective Subsidiaries
and Affiliates to, cooperate with each other in connection with the withdrawal
of any applications to or termination of proceedings before any Governmental
Entity, in each case to the extent applicable, in connection with the
transactions contemplated by the Transaction Documents.

(e) Other Miscellaneous Terms. The provisions of Sections 11.2 (Notices), 11.3
(Interpretation), 11.4 (Counterparts; Electronic Delivery), 11.8 (Governing
Law), 11.9 (Consent to Jurisdiction; Waiver of Jury Trial), 11.10 (Independent
Counsel), 11.12 (Assignment), 11.13 (Amendment) and 11.15 (No Recourse) of the
Merger Agreement are incorporated herein by reference as if set forth herein and
shall apply mutatis mutandis to this Agreement.

The remainder of this page is intentionally left blank.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers as of the date first written above.

 

CRESCENT ACQUISITION CORP

By:  

/s/ George Hawley

 

Name: George Hawley

 

Title: General Counsel and Secretary

SIGNATURE PAGE TO TERMINATION AND RELEASE AGREEMENT



--------------------------------------------------------------------------------

F45 TRAINING HOLDINGS INC.

By:  

/s/ Adam Gilchrist

 

Name: Adam Gilchrist

 

Title: Chief Executive Officer

SIGNATURE PAGE TO TERMINATION AND RELEASE AGREEMENT